Title: To James Madison from Moses Mears Myers, 3 June 1808
From: Myers, Moses Mears
To: Madison, James



Sir
New York June 3d. 1808

I take the liberty to enquire of you as the proper source of such Information if there is a vacant Consulship either in India on the coast of Barbary, or in the West Indias, and if so if you will have the Condecention to Inform me, I may be induc’d to make a formal application and produce a suitable recommendation from such persons in this State as are in the Confidence of the Government, being well acquainted with all the Public Characters in this State  Your answer Pr. Post will confer a lasting Obligation on Sir Your most Obdt and Very Humble Servt.

M Myers


N. B.  If you favour me with an Answer Please address to M Myers Auctioneer New York

